

115 HR 547 IH: National Infrastructure Development Bank Act of 2017
U.S. House of Representatives
2017-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 547IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2017Ms. DeLauro (for herself, Mr. Takano, Ms. Kaptur, Ms. Slaughter, Mr. Deutch, Ms. DelBene, Ms. Clark of Massachusetts, Mr. Larsen of Washington, Ms. Pingree, Ms. Speier, Ms. Moore, Mr. Hastings, Mr. Larson of Connecticut, Mr. Schiff, Mr. Cartwright, Mr. Ryan of Ohio, Ms. Matsui, Mr. Cicilline, Mr. Price of North Carolina, Mr. Brendan F. Boyle of Pennsylvania, Mr. Serrano, Ms. Kelly of Illinois, Mr. Tonko, Mr. Lipinski, Mr. Kildee, Mr. Richmond, Mr. Lowenthal, Mr. Welch, Mr. Garamendi, Ms. Norton, Ms. Bonamici, Ms. Bordallo, Mrs. Dingell, Mr. Carson of Indiana, Mr. Veasey, Mr. Michael F. Doyle of Pennsylvania, Mr. Langevin, Mr. Cárdenas, Ms. Kuster of New Hampshire, Ms. Schakowsky, Mr. Keating, Ms. Sánchez, Mrs. Lawrence, Mr. Foster, Mr. Engel, Mr. Pocan, Mr. Lynch, Mr. Heck, Ms. McCollum, Ms. Meng, Mr. Sarbanes, Mr. Levin, Mr. Payne, Mr. Himes, Mr. Conyers, Ms. Judy Chu of California, Mr. Scott of Virginia, Mr. McGovern, Ms. Shea-Porter, Mrs. Lowey, Mr. Sherman, Mr. Ellison, Mr. Grijalva, Ms. Wasserman Schultz, Ms. Esty, Mr. DeSaulnier, Mr. Courtney, Mr. Kilmer, Ms. Velázquez, Ms. Lee, Mr. Cohen, Ms. Eshoo, Ms. Clarke of New York, and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Transportation and Infrastructure, Financial Services, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo facilitate efficient investments and financing of infrastructure projects and new job creation
			 through the establishment of a National Infrastructure Development Bank,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the National Infrastructure Development Bank Act of 2017. 2.FindingsCongress finds the following:
 (1)Investment in infrastructure has always created jobs and economic growth for the United States and has been a key component of maintaining a global competitive edge for the United States.
 (2)The Erie Canal, the transcontinental railroad, the Hoover Dam, rural electrification, and the interstate highway system are all examples of investments in infrastructure that created the conditions for future economic growth.
 (3)According to the World Economic Forum Global Competitiveness Report, the United States ranks 11th overall in infrastructure.
 (4)According to the American Society of Civil Engineers, the current condition of the infrastructure in the United States earns a grade point average of D+, and an estimated $3,600,000,000,000 investment is needed by 2020 to meet adequate conditions.
 (5)The Environmental Protection Agency projects that— (A)$384,200,000,000 is needed to invest in infrastructure improvements over 20 years to ensure the provision of safe water; and
 (B)$271,000,000,000 is needed for publicly owned wastewater systems-related infrastructure needs over 20 years.
 (6)According to the Edison Electric Institute, the electric power industry will need to invest $298,000,000,000 in the Nation’s transmission system in the next 20 years in order to maintain reliable service.
 (7)Although grant programs of the Government must continue to play a central role in financing the transportation, environment, energy, and telecommunications infrastructure needs of the United States, current and foreseeable demands on existing Federal, State, and local funding for infrastructure expansion exceed the resources to support these programs by margins wide enough to prompt serious concerns about the United States ability to sustain long-term economic development, productivity, and international competitiveness.
 (8)The capital markets, including central banks, pension funds, financial institutions, sovereign wealth funds, and insurance companies, have a growing interest in infrastructure investment. The establishment of a United States Government-owned institution that would provide this investment opportunity to finance qualifying infrastructure projects would attract needed capital for United States infrastructure development.
 3.DefinitionsFor purposes of this Act, the following definitions apply unless the context requires otherwise: (1)American Infrastructure BondThe term American Infrastructure Bond means a bond described under section 17.
 (2)BankThe term Bank means the National Infrastructure Development Bank established under section 4(a). (3)BoardThe term Board means the National Infrastructure Development Bank Board.
 (4)Chief asset and liability management officerThe term chief asset and liability management officer means the chief individual responsible for coordinating the management of assets and liabilities of the Bank.
 (5)Chief compliance officerThe term chief compliance officer or CCO means the chief individual responsible for overseeing and managing the compliance and regulatory affairs issues of the Bank.
 (6)Chief executive officerThe term chief executive officer or CEO means the individual serving as the executive director of the bank. (7)Chief financial officerThe term chief financial officer or CFO means the chief individual responsible for managing the financial risks, planning, and reporting of the Bank.
 (8)Chief loan origination officerThe term chief loan origination officer means the chief individual responsible for the processing of new loans provided by the Bank. (9)Chief operations officerThe term chief operations officer or COO means the chief individual responsible for information technology and the day-to-day operations of the Bank.
 (10)Chief risk officerThe term chief risk officer or CRO means the chief individual responsible for managing operational and compliance-related risks of the Bank.
 (11)Chief treasury officerThe term chief treasury officer means the chief individual responsible for managing the Bank’s treasury operations. (12)DevelopmentThe terms development and develop mean, with respect to an infrastructure project, any—
 (A)preconstruction planning, feasibility review, permitting, design work, life-cycle maintenance planning, and other preconstruction activities; and
 (B)construction, reconstruction, rehabilitation, replacement, or expansion. (13)Direct loanThe term direct loan has the same meaning as in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a).
 (14)Disadvantaged communityThe term disadvantaged community means a community with a median household income of less than 80 percent of the statewide median household income for the State in which the community is located.
 (15)Energy infrastructure projectThe term energy infrastructure project means any project for energy transmission and distribution, energy efficiency enhancement for buildings, public housing, health facilities, schools, and energy storage.
 (16)EntityThe term entity means an individual, corporation, partnership (including a public-private partnership), joint venture, trust, and a State or other governmental entity, including a political subdivision or any other instrumentality of a State or a revolving fund.
 (17)Environmental infrastructure projectThe term environmental infrastructure project means any project for the establishment, maintenance, or enhancement of any drinking water and wastewater treatment facility, storm water management system, flood gate, dam, levee, dredging, open space management system, wetland restoration, infill development, solid waste disposal facility, hazardous waste facility, or industrial site cleanup or remediation projects.
 (18)General counselThe term general counsel means the individual who serves as the chief lawyer for the Bank. (19)Greenhouse gasesThe term greenhouse gases means any of the following:
 (A)Carbon dioxide. (B)Methane.
 (C)Nitrous oxide. (D)Sulfur hexafluoride.
 (E)Hydrofluorocarbons. (F)Any perfluorocarbon.
 (G)Nitrogen trifluoride. (H)Any other anthropogenic gas designated as a greenhouse gas by the Environmental Protection Agency Administrator.
 (20)Infrastructure projectThe term infrastructure project means any energy, environmental, telecommunications, or transportation infrastructure project. (21)Loan guaranteeThe term loan guarantee has the same meaning as in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a).
 (22)Public Benefit BondThe term Public Benefit Bond means any bond issued in accordance with this Act if— (A)the proceeds from the sale of the bond are to be used for expenditures incurred after the date of issuance with respect to any infrastructure project or other purpose, subject to such rules as the Bank may provide;
 (B)the bond is issued in registered form; (C)the bond has such terms, and carries interest in such an amount, as determined by the Bank; and
 (D)payments of interest and principal with respect to the bond is the obligation of the Bank and is backed by the full faith and credit of the United States.
 (23)Public-private partnershipThe term public-private partnership means any entity— (A) (i)which is undertaking the development of all or part of an infrastructure project, which will have a public benefit, pursuant to requirements established in one or more contracts between the entity and a State or an instrumentality of a State; or
 (ii)the activities of which, with respect to such an infrastructure project, are subject to regulation by a State or any instrumentality of a State; and
 (B)which owns, leases, or operates, or will own, lease, or operate, the project in whole or in part, and at least one of the participants in the entity is a nongovernmental entity.
 (24)Revolving fundThe term revolving fund means a fund or program established by a State or a political subdivision or other instrumentality of a State, the principal activity of which is to make loans, commitments, or other financial accommodation available for the development of one or more categories of infrastructure projects.
 (25)SecretaryThe term Secretary means the Secretary of the Treasury or the designee of the Secretary. (26)Smart gridThe term smart grid means a system that provides for any of the smart grid functions set forth in section 1306(d) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17386(d)).
 (27)StateThe term State includes the District of Columbia, Puerto Rico, Guam, American Samoa, the Virgin Islands, the Commonwealth of Northern Mariana Islands, and any other territory of the United States.
 (28)Telecommunications infrastructure projectThe term telecommunications infrastructure project means any project involving infrastructure required to provide communications by wire or radio. (29)Transportation infrastructure projectThe term transportation infrastructure project means any project for the construction, maintenance, or enhancement of highways, roads, bridges, transit and intermodal systems, inland waterways, commercial ports, airports, high speed rail and freight rail systems.
			4.Establishment of national infrastructure development bank
 (a)Establishment of national infrastructure development bankThe National Infrastructure Development Bank is established as a wholly owned Government corporation subject to chapter 91 of title 31, United States Code (commonly known as the Government Corporation Control Act), except as otherwise provided in this Act.
 (b)Responsibility of the secretaryThe Secretary shall take such action as may be necessary to assist in implementing the establishment of the bank in accordance with this Act.
 (c)Conforming amendmentSection 9101(3) of title 31, United States Code, is amended by inserting after subparagraph (N) the following:
				
 (O)the National Infrastructure Development Bank.. 5.Board of directors (a)In generalThe Bank shall have a Board of Directors consisting of 7 members appointed by the President and with the advice and consent of the Senate.
 (b)QualificationsThe directors of the Board shall include individuals representing different regions of the United States and—
 (1)2 of the directors shall have public sector experience; (2)2 of the directors shall have private sector experience; and
 (3)3 of the directors shall have finance experience. (c)Chairperson and vice chairpersonAs designated at the time of appointment, one of the directors of the Board shall be designated chairperson of the Board by the President and one shall be designated as vice chairperson of the Board by the President.
			(d)Terms
 (1)In generalExcept as provided in paragraph (2) and subsection (f), each director shall be appointed for a term of 6 years.
 (2)Initial staggered termsOf the initial members of the Board— (A)the chairperson and vice chairperson shall each be appointed for terms of 6 years;
 (B)3 shall be appointed for a term of 4 years; and (C)2 shall be appointed for a term of 2 years.
 (e)Congressional recommendationsNot later than 30 days after the date of enactment of this Act, the majority leader of the Senate, the minority leader of the Senate, the Speaker of the House of Representatives, and the minority leader of the House of Representatives shall each submit a recommendation to the President for appointment of a member of the Board of Directors, after consultation with the appropriate committees of Congress.
 (f)Date of initial nominationsThe initial nominations by the President for appointment of directors to the Board shall be made not later than 60 days after the date of enactment of this Act.
			(g)Vacancies
 (1)In generalA vacancy on the Board shall be filled in the manner in which the original appointment was made. (2)Appointment to replace during termAny director appointed to fill a vacancy occurring before the expiration of the term for which the director’s predecessor was appointed shall be appointed only for the remainder of the term.
 (3)DurationA director may serve after the expiration of that director’s term until a successor has taken office.
 (h)QuorumFour directors shall constitute a quorum. (i)ReappointmentA director of the Board appointed by the President may be reappointed by the President in accordance with this section.
 (j)Per diem reimbursementDirectors of the Board shall serve on a part-time basis and shall receive a per diem when engaged in the actual performance of Bank business, plus reasonable reimbursement for travel, subsistence, and other necessary expenses incurred in the performance of their duties.
 (k)LimitationsA director of the Board may not participate in any review or decision affecting a project under consideration for assistance under this Act if the director has or is affiliated with a person who has an interest in such project.
 (l)ResponsibilitiesThe Board shall— (1)as soon as is practicable after the date on which the last director is appointed, establish an Executive Committee, Risk Management Committee and Audit Committee as prescribed by this Act;
 (2)not later than 180 days after the date on which the last director is appointed develop and approve the bylaws of the Bank, including bylaws for the regulation of the affairs and conduct of the business of the Bank, consistent with the purpose, goals, objectives, and policies set forth in this Act;
 (3)ensure that the Bank is at all times operated in a manner that is consistent with this Act, by— (A)monitoring and assessing the effectiveness of the Bank in achieving its strategic goals;
 (B)periodically reviewing internal policies submitted by the chief executive officer; (C)reviewing and approving annual business plans, annual budgets, and long-term strategies submitted by the chief executive officer;
 (D)reviewing and approving annual reports submitted by the chief executive officer; (E)reviewing risk management and audit practices of the Bank; and
 (F)reviewing and approving all changes to the organization of the Bank; and (4)establish such other criteria, requirements, or procedures as the Board may consider to be appropriate in carrying out this Act.
				(m)Meetings
 (1)Open to the public; noticeAll meetings of the Board held to conduct the business of the Bank shall be open to the public and shall be preceded by reasonable notice.
 (2)Initial meetingThe Board shall meet not later than 90 days after the date on which the last director is appointed and otherwise at the call of the Chairperson.
 (3)Exception for closed meetingsPursuant to such rules as the Board may establish through their bylaws, the directors may close a meeting of the Board if, at the meeting, there is likely to be disclosed information which could adversely affect or lead to speculation relating to an infrastructure project under consideration for assistance under this Act or in financial or securities or commodities markets or institutions, utilities, or real estate. The determination to close any meeting of the Board shall be made in a meeting of the Board, open to the public, and preceded by reasonable notice. The Board shall prepare minutes of any meeting which is closed to the public and make such minutes available as soon as the considerations necessitating closing such meeting no longer apply.
				6.Powers and limitations of the Board
 (a)PowersIn order to carry out the purposes of the Bank as set forth in this Act, the Board shall be responsible for monitoring and overseeing infrastructure projects and have the following powers:
 (1)To make senior and subordinated direct loans on such terms as the Board may determine, in the Board’s discretion, to be appropriate to assist in the financing or refinancing of an infrastructure project.
 (2)To make loan guarantees on such terms as the Board may determine, in the Board’s discretion, to be appropriate to assist in the financing or refinancing of an infrastructure project.
 (3)To issue Public Benefit Bonds, to provide financing to infrastructure projects from amounts made available from the issuance of such bonds.
 (4)To pay an interest subsidy on American Infrastructure Bonds to the issuer of such bonds. (5)To make agreements and contracts with any entity in furtherance of the business of the Bank.
 (6)To monitor and oversee infrastructure projects financed, in whole or in part, by the Bank. (7)To sue and be sued in the Bank’s corporate capacity in any court of competent jurisdiction, except that no attachment, injunction, or similar process, may be issued against the property of the Bank or against the Bank with respect to such property.
 (8)To indemnify the directors and officers of the Bank for liabilities arising out of the actions of the directors and officers in such capacity, in accordance with, and subject to the limitations contained in, this Act.
 (9)To serve as the primary liaison between the Bank and the Congress, the executive branch, and State and local governments, and to represent the Bank’s interests.
 (10)To exercise all other lawful powers which are necessary or appropriate to carry out, and are consistent with, the purposes of the Bank.
				(b)Limitations
 (1)Issuance of Public Benefit BondsThe Board may not issue any Public Benefit Bond without the prior consent of the Secretary. (2)Employee protectionsPrior to providing any financial assistance for an infrastructure project involving reconstruction, rehabilitation, replacement or expansion that may impact current employees on the project site, the interests of employees affected by the financial assistance shall be protected under arrangements the Secretary of Labor concludes are fair and equitable.
 (c)Actions consistent with self-Supporting entity statusThe Board shall conduct its business in a manner consistent with the requirements of this section. (d)Coordination with state and local regulatory authorityThe provision of financial assistance by the Board pursuant to this Act shall not be construed as—
 (1)limiting the right of any State or political subdivision or other instrumentality of a State to approve or regulate rates of return on private equity invested in a project; or
 (2)otherwise superseding any State law or regulation applicable to a project. (e)Federal personnel requestsThe Board shall have the power to request the detail, on a reimbursable basis, of personnel from other Federal agencies with specific expertise not available from within the Bank or elsewhere. The head of any Federal agency may detail, on a reimbursable basis, any personnel of such agency requested by the Board and shall not withhold unreasonably the detail of any personnel requested by the Board.
			7.Executive committee
 (a)In generalThe Board shall establish an Executive Committee consisting of 9 members, headed by the chief executive officer of the Bank.
 (b)CEOA majority of the Board shall have the authority to appoint and reappoint the chief executive officer with such executive functions, powers, and duties as may be prescribed by this Act, the bylaws of the Bank, or the Board.
 (c)CEO responsibilitiesThe CEO shall have responsibility for the development and implementation of the strategy of Bank, including—
 (1)the development and submission to the Board of the annual business plans and budget; (2)the development and submission to the Board of a long-term strategic plan; and
 (3)the development, revision, and submission to the Board of Directors of internal policies. (d)Other executive officersThe Board shall appoint, remove, fix the compensation, and define duties of 8 other executive officers to serve on the Executive Committee as the—
 (1)chief compliance officer; (2)chief financial officer;
 (3)chief asset and liability management officer; (4)chief loan origination officer;
 (5)chief operations officer; (6)chief risk officer;
 (7)chief treasury officer; and (8)general counsel.
 (e)QualificationsThe CEO shall have experience and expertise in finance and the other executive officers shall have demonstrated experience and expertise in one or more of the following:
 (1)Transportation infrastructure. (2)Environmental infrastructure.
 (3)Energy infrastructure. (4)Telecommunications infrastructure.
 (5)Economic development. (6)Workforce development.
 (7)Public health. (8)Private or public finance.
 (f)DutiesIn order to carry out the purposes of the Bank as set forth in this Act, the Executive Committee shall—
 (1)establish and submit to the Board disclosure and application procedures for entities nominating projects for assistance under this Act;
 (2)establish and submit to the Board standardized terms and conditions, fee schedules, or legal requirements of a contract or program to carry out this Act;
 (3)establish and submit to the Board guidelines for the selection and approval of projects and specific criteria for determining eligibility for project selection;
 (4)accept, for consideration, project proposals relating to the development of infrastructure projects, which meet the basic criteria established by the Executive Committee, and which are submitted by an entity;
 (5)provide recommendations to the Board and place project proposals accepted by the Executive Committee on a list for consideration for financial assistance from the Board;
 (6)recommend to the Board the percentage subsidy amount for an approved application for an American Infrastructure Bond, with such recommendation based on the strength of the related infrastructure project’s ability to meet the criteria described under section 11 and the ability of such project to attract private investment in an infrastructure project’s early development stages;
 (7)provide technical assistance, including public-private partnership infrastructure project value for money assessments, long-term economic benefit projections, and contract evaluations, to entities receiving financing from the Bank and otherwise implement decisions of the Board; and
 (8)provide technical assistance to State and local governments who wish to have the Bank’s approval to issue American Infrastructure bonds.
 (g)VacancyA vacancy in the position of CEO and other executive officers of the Executive Committee shall be filled in the manner in which the original appointment was made.
 (h)CompensationThe compensation of the CEO and other executive officers of the Executive Committee shall be determined by the Board.
 (i)RemovalThe CEO and other executive officers of the Executive Committee may be removed at the discretion of a majority of the Board.
 (j)TermThe CEO and other executive officers of the Executive Committee shall serve a 6-year term and may be reappointed in accordance with this section.
 (k)LimitationsThe CEO and other executive officers of the Executive Committee shall not— (1)hold any other public office;
 (2)have any interest in an infrastructure project considered by the Board; (3)have any interest in an investment institution, commercial bank, or other entity seeking financial assistance for any infrastructure project from or investing in the Bank; and
 (4)have any such interest during the 2-year period beginning on the date such officer ceases to serve in such capacity.
				8.Risk management committee
 (a)Establishment of risk management committeeThe Board shall establish a risk management committee consisting of 5 members, headed by the chief risk officer.
 (b)AppointmentsA majority of the Board shall have the authority to appoint and reappoint the CRO of the Bank. (c)Functions; duties (1)In generalThe CRO shall have such functions, powers, and duties as may be prescribed by one or more of the following: This Act, the bylaws of the Bank, and the Board. The CRO shall report directly to the Board.
 (2)Risk management dutiesIn order to carry out the purposes of this Act, the risk management committee shall— (A)create financial, credit, and operational risk management guidelines and policies to be adhered to by the Bank;
 (B)set guidelines to ensure diversification of lending activities by both geographic region and infrastructure project type;
 (C)create conforming standards for all financial assistance provided by the Bank; (D)monitor financial, credit and operational exposure of the Bank; and
 (E)provide financial recommendations to the Board. (d)Duty with respect to American Infrastructure BondsThe risk management committee shall ensure that the aggregate amount of interest subsidies provided for American Infrastructure Bonds in a given calendar year do not exceed an amount equal to 28 percent of interest payable under all such bonds.
 (e)Other risk management officersThe Board shall appoint, remove, fix the compensation, and define the duties of 4 other risk management officers to serve on the risk management committee.
 (f)QualificationsThe CRO and other risk management officers shall have demonstrated experience and expertise in one or more of the following:
 (1)Treasury and asset and liability management. (2)Investment regulations.
 (3)Insurance. (4)Credit risk management and credit evaluations.
 (5)Related disciplines. (g)VacancyA vacancy in the position of CRO and other risk management officers of the risk management committee shall be filled in the manner in which the original appointment was made.
 (h)CompensationThe compensation of the CRO and other risk management officers of the risk management committee shall be determined by the Board.
 (i)RemovalThe CRO and other risk management officers of the risk management committee may be removed at the discretion of a majority of the Board.
 (j)TermThe CRO and other risk management officers of the risk management committee shall serve a 6-year term and may be reappointed in accordance with this section.
 (k)LimitationsThe CRO and other risk management officers of the risk management committee shall not— (1)hold any other public office;
 (2)have any interest in an infrastructure project considered by the Board; (3)have any interest in an investment institution, commercial bank, or other entity seeking financial assistance for any infrastructure project from or investing in the Bank; and
 (4)have any such interest during the 2-year period beginning on the date such officer ceases to serve in such capacity.
				9.Audit Committee
 (a)In generalThe Bank shall establish an audit committee consisting of 5 members, headed by the chief compliance officer of the Bank.
 (b)AppointmentsA majority of the Board shall have the authority to appoint and reappoint the CCO of the Bank. (c)Functions; dutiesThe CCO shall have such functions, powers, and duties as may be prescribed by one or more of the following: This Act, the bylaws of the Bank, and the Board. The CCO shall report directly to the Board.
 (d)Audit dutiesIn order to carry out the purposes of the Bank under this Act, the audit committee shall— (1)provide internal controls and internal auditing activities for the Bank;
 (2)maintain responsibility for the accounting activities of the Bank; (3)issue financial reports of the Bank; and
 (4)complete reports with outside auditors and public accountants appointed by the Board. (e)Other audit officersThe Board shall appoint, remove, fix the compensation, and define the duties of 4 other audit officers to serve on the audit committee.
 (f)QualificationsThe CCO and other audit officers shall have demonstrated experience and expertise in one or more of the following:
 (1)Internal auditing. (2)Internal investigations.
 (3)Accounting practices. (4)Financing practices.
 (g)VacancyA vacancy in the position of CCO and other audit officers of the audit committee shall be filled in the manner in which the original appointment was made.
 (h)CompensationThe compensation of the CCO and other audit officers of the audit committee shall be determined by the Board.
 (i)RemovalThe CCO and other audit officers of the audit committee may be removed at the discretion of a majority of the Board.
 (j)TermThe CCO and other audit officers of the audit committee shall serve a 6-year term and may be reappointed in accordance with this section.
 (k)LimitationsThe CCO and other audit officers of the audit committee shall not— (1)hold any other public office;
 (2)have any interest in an infrastructure project considered by the Board; (3)have any interest in an investment institution, commercial bank, or other entity seeking financial assistance for any infrastructure project from or investing in the Bank; and
 (4)have any such interest during the 2-year period beginning on the date such officer ceases to serve in such capacity.
 10.PersonnelThe chairperson of the Board, chief executive officer, chief risk officer, and chief compliance officer shall appoint, remove, fix the compensation of, and define the duties of such qualified personnel to serve under the Board, Executive Committee, risk management committee, or audit committee, as the case may be, as necessary and prescribed by one or more of the following: This Act, the bylaws of the Bank, and the Board.
		11.Eligibility criteria for assistance from Bank
 (a)In generalAny entity proposing a project for which the use or purpose is private and without public benefit shall not be eligible for financial assistance from the Bank under this Act. No financial assistance shall be available from the Bank unless the entity for such assistance has demonstrated to the satisfaction of the Board that the project for which such assistance is being sought meets the requirements of this Act.
			(b)Establishment of project criteria
 (1)In generalConsistent with the requirements of subsections (c) and (d), the Board shall approve— (A)criteria for determining eligibility for financial assistance established by the Executive Committee under this Act;
 (B)revisions to criteria for determining eligibility for financial assistance established by the Executive Committee under this Act;
 (C)the weight given to factors to be taken into account established by the Executive Committee; (D)disclosure and application procedures to be followed by entities to nominate projects for assistance established by the Executive Committee under this Act; and
 (E)such other criteria as the Board may consider to be appropriate for the purposes of carrying out this Act.
					(2)Factors to be taken into account
 (A)In generalThe Executive Committee shall conduct an analysis that takes into account the economic, environmental, and social benefits, and costs of each project under consideration for financial assistance under this Act, prioritizing projects that contribute to economic growth, lead to job creation, and are of regional or national significance.
 (B)CriteriaThe criteria established pursuant to paragraph (1)(A) shall provide for the consideration of the following factors in considering eligibility for financial assistance under this Act:
 (i)The means by which development of the infrastructure project under consideration is being financed, including—
 (I)the terms and conditions and financial structure of the proposed financing; (II)the credit worthiness and standing of the project sponsors, providers of equity, and cofinanciers;
 (III)the financial assumptions and projections on which the project is based; and (IV)the extent to which the infrastructure project maximizes investment from other sources.
 (ii)The likelihood that the provision of assistance by the Bank will cause such development to proceed more promptly and with lower costs for financing than would be the case without such assistance.
 (iii)The extent to which the provision of assistance by the Bank maximizes the level of private investment in the infrastructure project while providing a public benefit.
 (C)Dedicated revenue sourcesAny financial assistance for an infrastructure project shall be repayable, in whole or in part, from dedicated revenue sources that also secure the infrastructure project obligations.
 (D)Amount of financial assistanceThe amount of financial assistance under this Act shall not exceed the lesser of 50 percent of the reasonably anticipated eligible infrastructure project costs.
 (c)Public inputIn developing proposed infrastructure project criteria and conducting reviews of infrastructure project criteria for the Board, the Executive Committee shall seek input from the public including views related to—
 (1)the weight given to different factors to be taken into account; (2)measuring whether projects are meeting approved criteria; and
 (3)any other input considered by the Executive Committee and the public for the purposes of carrying out this Act.
				(d)Factors for specific types of projects
 (1)Transportation infrastructure projectsFor any transportation infrastructure project, the Board shall consider the following: (A)Job creation, including workforce development for women and minorities, responsible employment practices, and targeted job training and employment opportunities for low income workers.
 (B)Reduction in greenhouse gases. (C)Reduction in surface and air traffic congestion.
 (D)Use of smart tolling, such as vehicle miles traveled and congestion pricing, for highway, road, and bridge projects.
 (E)Increased access to transportation options. (F)Increased safety of transportation systems for motorized and non-motorized users.
 (G)Public health benefits, including the removal of lead coatings or other hazardous chemicals and materials.
 (H)Reduction in risk of structural failure over the service life of the project. (2)Environmental infrastructure projectFor any environmental infrastructure project, the Board shall consider the following:
 (A)Job creation, including workforce development for women and minorities, responsible employment practices, and targeted job training and employment opportunities for low income workers.
 (B)Public health benefits, including the removal of lead coatings or other hazardous materials. (C)Pollution reductions.
 (D)Reductions in greenhouse gas. (E)Increased coastal and inland flood mitigation and protection.
 (F)Reduction in risk of structural failure over the service life of the project. (3)Energy infrastructure projectFor any energy infrastructure project, the Board shall consider the following:
 (A)Job creation, including workforce development for women and minorities, responsible employment practices, and targeted job training and employment opportunities for low income workers.
 (B)Reduction in greenhouse gas. (C)Expanded use of renewable energy.
 (D)Development of a smart grid. (E)Energy efficient building, housing, and school modernization, including renewable energy designated retrofits.
 (F)In any case in which the project is also a public housing project— (i)improvement of the physical shape and layout;
 (ii)environmental improvement; and (iii)mobility improvements for residents.
 (G)Public health benefits including the removal of lead coatings or other hazardous chemicals and materials.
 (H)Reduction in risk of structural failure over the service life of the project. (4)TelecommunicationsFor any telecommunications project, the Board shall consider the following:
 (A)Job creation, including workforce development for women and minorities, responsible employment practices, and targeted job training and employment opportunities for low income workers.
 (B)The extent to which assistance expands or improves broadband and wireless services in rural and disadvantaged communities.
					(e)Consideration of project proposals
 (1)Participation by other agency personnelConsideration of a project under this section by the Executive Committee and the Board shall be conducted with personnel on detail to the Bank from relevant Federal agencies among individuals who are familiar with and experienced in the selection criteria for competitive infrastructure projects.
 (2)FeesA fee may be charged for the review of any project proposal in such amount as may be considered appropriate by the Executive Committee approved by the Board to cover the cost of such review.
 (f)Discretion of boardConsistent with other provisions of this Act, any determination of the Board to provide assistance to any infrastructure project, and the manner in which such assistance is provided, including the terms, conditions, fees, and charges shall be at the sole discretion of the Board.
 (g)State and local permits requiredThe provision of assistance by the Board in accordance with this Act shall not be deemed to relieve any recipient of assistance or the related infrastructure project of any obligation to obtain required State and local permits and approvals.
 (h)Annual reportAn entity receiving assistance from the Board shall make annual reports to the Board on the use of any such assistance, compliance with the criteria set forth in this section, and a disclosure of all entities with a development, ownership, or operational interest in a infrastructure project assisted or proposed to be assisted under this Act.
 12.Exemption from local taxationAll bonds issued by the Bank, and the interest on or credits with respect to such bonds, shall not be subject to taxation by any State, county, municipality, or local taxing authority.
		13.Status and applicability of certain Federal laws
 (a)Compliance with Davis-Bacon ActAll laborers and mechanics employed by contractors and subcontractors on infrastructure projects funded directly by or assisted in whole or in part by and through the Bank pursuant to this Act shall be paid wages at rates not less than those prevailing on projects of a character similar in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of part A of title 40, United States Code. With respect to the labor standards specified in this section, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.
 (b)No priority as a Federal claimThe priority established in favor of the United States by section 3713 of title 31, United States Code, shall not apply with respect to any indebtedness of the Bank.
 (c)Compliance with grant requirementsRecipients of financial assistance authorized under this Act that funds public transportation capital projects, as defined in section 5302 of title 49, United States Code, must comply with the grant requirements applicable to grants made under section 5309 of such title.
 14.Compliance with certain domestic content statutesThe financing provided for an infrastructure project shall be in accordance with the following statutory provisions of the United States Code under the jurisdiction of the Department of Transportation: section 24305 of title 49, United States Code (AMTRAK), section 313 of title 23, United States Code (FHWA), section 5323(j) of title 49, United States Code (FTA), section 24405 of title 49, United States Code (Intercity Rail Passenger Corporation), and sections 50101 and 50105 of title 49, United States Code (FAA).
		15.Use of iron, steel, and manufactured goods in infrastructure projects
 (a)Buy AmericaNone of the financing provided for by the Bank may be used for a public infrastructure project unless all of the iron, steel, and manufactured goods used for the construction, alteration, maintenance or repair of the project are produced in the United States.
 (b)ExceptionSubsection (a) shall not apply in any case or category of cases in which the Secretary of the Treasury finds that—
 (1)applying subsection (a) would be inconsistent with the public interest; (2)iron, steel, and the relevant manufactured goods are not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or
 (3)inclusion of iron, steel, and manufactured goods produced in the United States will increase the cost of the overall infrastructure project by more than 25 percent.
 (c)Publication of waiversIf the Secretary of the Treasury determines that it is necessary to waive the application of subsection (a) based on a finding under subsection (b), the Treasury Secretary shall publish in the Federal Register a detailed written justification as to why the provision is being waived.
 (d)Application of sectionThis section shall be applied in a manner consistent with the United States obligations under international agreements.
 (e)ConsultationsThe Secretary of the Treasury shall consult with the Board and may consult with the Secretary of Transportation and other Federal Secretaries and Administrators when applying this section.
			16.Audits; reports to President and Congress
 (a)AccountingThe books of account of the Bank shall be maintained in accordance with generally accepted accounting principles and shall be subject to an annual audit by independent public accountants appointed by the Board and of nationally recognized standing.
			(b)Reports
 (1)BoardThe Board shall submit to the President and Congress, within 90 days after the last day of each fiscal year, a complete and detailed report with respect to the preceding fiscal year, setting forth—
 (A)a summary of the Bank’s operations, for such preceding fiscal year; (B)a schedule of the Bank’s obligations outstanding at the end of such preceding fiscal year, with a statement of the amounts issued and redeemed or paid during such preceding fiscal year; and
 (C)the status of infrastructure projects receiving funding or other assistance pursuant to this Act, including disclosure of all entities with a development, ownership, or operational interest in such projects.
 (2)GAONot later than 5 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report evaluating activities of the Bank for the fiscal years covered by the report that includes an assessment of the impact and benefits of each funded infrastructure project, including a review of how effectively each project accomplished the goals prioritized by the Bank’s project criteria.
				(c)Books and records
 (1)In generalThe Bank shall maintain adequate books and records to support the financial transactions of the Bank with a description of financial transactions and infrastructure projects receiving funding, and the amount of funding for each project maintained on a publicly accessible database.
 (2)Public comment periodThe Bank shall post infrastructure financing agreements on the database providing 30 days for public comments before providing final financing for the infrastructure project.
 (3)Audits by the secretary and GAOThe books and records of the Bank shall be maintained in accordance with recommended accounting practices and shall be open to inspection by the Secretary and the Comptroller General of the United States.
				17.American Infrastructure Bond
 (a)In generalIn the case of an American Infrastructure Bond, the Bank shall pay (contemporaneously with each interest payment date under such bond) to the issuer of such bond (or to any person who makes such interest payments on behalf of the issuer) the applicable percentage of the interest payable under such bond on such date.
			(b)American Infrastructure Bond
 (1)In generalFor purposes of this section, the term American Infrastructure Bond means any obligation (other than a private activity bond) if— (A)the interest on such obligation would (but for this section) be excludable from gross income under section 103 of the Internal Revenue Code of 1986;
 (B)such obligation would have been a qualified bond under section 54AA of such Code (determined without regard to subparagraphs (B) and (C) of subsection (d)(1) and subsection (g)(2)(B) thereof);
 (C)such obligation is approved under the American Infrastructure Bond program; and (D)the issuer makes an irrevocable election to have this section apply.
 (2)Applicable rulesFor purposes of applying paragraph (1)— (A)for purposes of section 149(b) of such Code, an American Infrastructure Bond shall not be treated as federally guaranteed by reason of the subsidy provided under subsection (a);
 (B)for purposes of section 148 of such Code, the yield on an American Infrastructure Bond shall be determined without regard to the subsidy provided under subsection (a); and
 (C)a bond shall not be treated as an American Infrastructure Bond if the issue price has more than a de minimis amount (determined under rules similar to the rules of section 1273(a)(3) of such Code) of premium over the stated principal amount of the bond.
 (c)Interest on bonds included in gross incomeFor purposes of the Internal Revenue Code of 1986, interest on any American Infrastructure Bond shall be includible in gross income.
 (d)DefinitionsFor purposes of this section— (1)Interest payment dateThe term interest payment date means any date on which the holder of record of the American Infrastructure Bond is entitled to a payment of interest under such bond.
 (2)Applicable percentageThe applicable percentage with respect to the interest subsidy provided for any bond under the American Infrastructure Bond program shall be a percentage recommended by the Executive Committee, reviewed by the risk management committee, and approved by the Board.
				(e)American Infrastructure Bond program
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Board, in consultation with the Executive Committee, risk management committee, and the Secretary of the Treasury, shall establish an American Infrastructure Bond program, under which the Board may—
 (A)approve bond issuances for purposes of this section, and (B)assign an applicable percentage with respect to any bond so approved.
 (2)ApplicationIssuers may apply for the approval of a bond issuance for purposes of this section, and any such application shall contain such information as the Executive Committee and the risk management committee may require in order to accept or reject an application and to assign an applicable percentage to such bond.
 (3)CriteriaApproval of an application and the applicable percentage subsidy assigned under the program shall be based on the ability of each project to meet the criteria established under section 8(d).
				(4)Limitations
 (A)Per bond subsidyThe applicable percentage with respect to any bond may not exceed 40 percent. (B)Aggregate subsidy limitationFor any calendar year, the aggregate amount of interest subsidies provided under this section with respect to all American Infrastructure Bonds shall not exceed an amount equal to 28 percent of interest payable under all such bonds.
					18.National Infrastructure Development Bank Trust Fund
 (a)In generalThere is established in the Treasury of the United States a trust fund to be known as the National Infrastructure Development Bank Trust Fund consisting of such amounts as may be appropriated to such trust fund as provided in this section. (b)Transfer to trust fundThere are hereby appropriated to the National Infrastructure Development Bank Trust Fund such amount as the Secretary of the Treasury estimates is equivalent to the tax receipts attributable to interest payable under American Infrastructure Bonds.
 (c)Expenditures from trust fundAmounts in the National Infrastructure Development Bank Trust Fund shall be available, as provided in appropriation Acts, only for purposes of the Secretary making transfers to the National Infrastructure Development Bank for infrastructure project assistance provided by the Bank under this Act.
 19.Authorization of appropriationsThere is authorized to be appropriated $5,000,000,000 for each of fiscal years 2017, 2018, 2019, 2020, and 2021 to capitalize the Bank and to remain available until expended, of which not more than $25,000,000 for each of fiscal years 2017 and 2018, and not more than $50,000,000 for each fiscal year thereafter, may be used for administrative costs of the Bank.
		